Exhibit 99.3 SUBSCRIPTION RECEIPT AGREEMENT Providing for the Issue of up to 1,632,653 Subscription Receipts BETWEEN RESPONSE BIOMEDICAL CORP. - and – COMPUTERSHARE TRUST COMPANY OF CANADA - and – BLOOM BURTON & CO. INC. Dated as of September 26, 2013 TABLE OF CONTENTS Page Article I INTERPRETATION 2 Definitions 2 Gender and Number 6 Interpretation not Affected by Headings, etc. 6 Day not a Business Day 6 Time of the Essence 6 Currency 6 Severability 7 Conflicts 7 Meaning of “outstanding” for Certain Purposes 7 Applicable Law 7 Article II ISSUE OF SUBSCRIPTION RECEIPTS 7 Issue of Subscription Receipts 7 Description of the Subscription Receipts 8 Subscription Receiptholder not a Shareholder 8 Subscription Receipts to Rank Pari Passu 8 Form of Subscription Receipts 8 Signing of Subscription Receipt Certificates 8 Certification by the Subscription Receipt Agent 9 Issue in Substitution for Subscription Receipt Certificates Lost, etc. 9 Exchange of Subscription Receipt Certificates 10 Register of Subscription Receipts 10 Charges for Exchange 10 Cancellation of Surrendered Subscription Receipts 10 U.S. Legends 10 Canadian Legends 11 No Transfer of Subscription Receipts 12 Article III CONVERSION OF SUBSCRIPTION RECEIPTS 12 Notice of Satisfaction of Release Conditions 12 Deemed Conversion 12 Partial Conversion of Subscription Receipts; Fractions 12 U.S. Legends for Common Shares and Warrants Issued in the United States 13 Canadian Legends for Common Shares and Warrants 13 Effect of Conversion of Subscription Receipts 13 Expiration of Subscription Receipts 13 Early Termination 13 Securities Restrictions 13 Article IV ADJUSTMENT OF NUMBER OF UNITS 14 Adjustment of Number of Units 14 Entitlement to Shares on Conversion of Subscription Receipt 17 No Adjustment 17 Determination by Company’s Auditors 17 Proceedings Prior to any Action Requiring Adjustment 17 Certificate of Adjustment 17 Notice of Special Matters 18 No Action after Notice 18 Other Action Affecting Common Shares 18 Protection of Subscription Receipt Agent 18 Article V RIGHTS AND COVENANTS OF THE COMPANY 19 Optional Purchases by the Company 19 General Covenants of the Company 19 Subscription Receipt Agent’s Remuneration and Expenses 20 Securities Qualification Requirements 20 Performance of Covenants by Subscription Receipt Agent 21 Article VI ESCROWED FUNDS 21 Escrowed Funds and Distribution Amounts 21 Maintenance of Escrowed Funds 21 Release of Escrowed Funds Upon Receipt of Release Certificate 22 Release of Escrowed Funds on Default 22 Direction 22 Early Termination of any Investment of the Escrowed Funds 23 Method of Disbursement and Delivery 23 Acknowledgements 23 Miscellaneous 24 Article VII ENFORCEMENT 25 Suits by Subscription Receiptholders 25 Waiver of Default 25 Article VIII MEETINGS OF SUBSCRIPTION RECEIPTHOLDERS 26 Right to Convene Meetings 26 Notice 26 Chairman 26 Quorum 27 Power to Adjourn 27 Show of Hands 27 Poll and Voting 27 Regulations 28 Company and Subscription Receipt Agent May be Represented 28 Powers Exercisable by Extraordinary Resolution 28 Meaning of Extraordinary Resolution 29 Powers Cumulative 30 Minutes 30 Instruments in Writing 30 Binding Effect of Resolutions 30 Holdings by Company Disregarded 30 Article IX SUPPLEMENTAL AGREEMENTS 31 Provision for Supplemental Agreements for Certain Purposes 31 Successor Companies 31 Article X CONCERNING THE SUBSCRIPTION RECEIPT AGENT 32 Agreement Legislation 32 Rights and Duties of Subscription Receipt Agent 32 Indemnification 33 Evidence, Experts and Advisers 33 Actions by Subscription Receipt Agent to Protect Interest 34 Subscription Receipt Agent Not Required to Give Security 34 Protection of Subscription Receipt Agent 34 Replacement of Subscription Receipt Agent; Successor by Merger 35 Conflict of Interest 35 Acceptance of Duties 36 Subscription Receipt Agent Not to be Appointed Receiver 36 Documents, Moneys, etc. Held by Subscription Receipt Agent 36 Not Bound to Act 36 Article XI GENERAL 36 Notice to the Company, the Agent and the Subscription Receipt Agent 36 Notice to Subscription Receiptholders 38 Ownership and Transfer of Subscription Receipts 38 Privacy Matters 39 Counterparts 39 Satisfaction and Discharge of Agreement 39 Provisions of Agreement and Subscription Receipts for the Sole Benefit of Parties and Subscription Receiptholders 40 Subscription Receipts Owned by the Company or its Subsidiaries and Affiliates - Certificate to be Provided 40 Force Majeure 40 Third Party Interests 40 THIS SUBSCRIPTION RECEIPT AGREEMENT (“Agreement”) is made as of the 26th day of September, 2013. AMONG: RESPONSE BIOMEDICAL CORP. , a company incorporated under the laws of British Columbia, with its head office in Vancouver, British Columbia (hereinafter referred to as the “Company”) OF THE FIRST PART AND: BLOOM BURTON & CO. INC. , a corporation incorporated under the laws of Ontario, with an office in Toronto, Ontario (the “Agent”) OF THE SECOND PART AND: COMPUTERSHARE TRUST COMPANY OF CANADA , a trust company incorporated under the laws of Canada and authorized to carry on business in all Provinces of Canada (hereinafter referred to as the “Subscription Receipt Agent”) OF THE THIRD PART WHEREAS the Company proposes to issue up to 1,632,653 Subscription Receipts (as hereinafter defined) convertible by the holders into Units (as hereinafter defined) in the manner herein set forth; AND WHEREAS each Subscription Receipt represents, among other things, the right to receive Units; AND WHEREAS the Company has agreed that: (a) pending the satisfaction of the Release Conditions (as hereinafter defined), the Escrowed Funds (as hereinafter defined) from the sale of the Subscription Receipts are to be delivered to and held by the Subscription Receipt Agent as escrow agent hereunder, and invested in the manner set out herein; (b) if the Release Conditions are satisfied and the Release Certificate is delivered at or before the Time of Expiry on the Release Deadline (as such terms are hereinafter defined), Receiptholders (as hereinafter defined) will be entitled to receive, without any further action or payment of additional consideration by the Receiptholder, one Unit for each Subscription Receipt then held; and (c) if the Release Conditions are not satisfied on or before the Release Deadline or if this Agreement is terminated, the Agent, on behalf of the holders of Subscription Receipts will be entitled to receive the Escrowed Funds (as hereinafter defined). AND WHEREAS the Subscription Receipt Agent has agreed to act as registrar and transfer agent for the Subscription Receipts, and as escrow agent to receive the Escrowed Funds; AND WHEREAS all acts and deeds necessary have been done and performed to make the Subscription Receipts, when countersigned by the Subscription Receipt Agent and issued as provided in this Agreement, legal, valid and binding upon the Company with the benefits of and subject to the terms of this Agreement; AND WHEREAS the foregoing recitals are made as statements of fact by the Company and not by the Subscription Receipt Agent or the Agent; NOW THEREFORE , for good in consideration of the premises and the covenants of the parties it is hereby agreed and declared as follows: Article I INTERPRETATION Definitions In this Agreement, including the recitals and schedules hereto, and in all agreements supplemental hereto: (a) “Accredited Investor” means an “accredited investor” within the meaning of Rule 501(a) of Regulation D under the U.S. Securities Act; (b) “Applicable Legislation” means the provisions of any statute of Canada or the Designated Provinces, and the regulations and rules under any such named or other statute, relating to trust indentures or to the rights, duties and obligations of trustees and of corporations under trust indentures, to the extent that such provisions are at the time in force and applicable to this Agreement; (c) “Approved Bank” means the banks set out in Schedule “D”; (d) “Business Day” means a day which is not Saturday or Sunday or a legal holiday in the City of Vancouver, British Columbia; (e) “Certify” means with respect to the issuance of a Subscription Receipt Certificate, one which has been duly signed by the Company and certified by mutual signature of an authorized officer of the Subscription Receipt Agent, “Certified” and “Certification” have the appropriate correlative meanings; (f) “Closing Date” means with respect to the issuance of the Subscription Receipts, September 26, 2013 or such other date or dates as may be agreed to by the Agent and the Company but, in any event, no later than the Release Deadline; (g) “Common Shares” means common shares in the capital of the Company as presently constituted; (h) “Company’s Auditors” means the firm of chartered accountants duly appointed from time to time as auditors of the Company; (i) “Convertible Securities” means securities of the Company or any other issuer that are convertible into or exchangeable for or otherwise carry the right to acquire Common Shares, and “Convertible Security” means any one of them; (j) “Counsel” means a barrister or solicitor or a firm of barristers and solicitors retained by the Subscription Receipt Agent or retained by the Company and acceptable to the Subscription Receipt Agent and the Agent; - 2 - (k) “Current Market Price” at any date, means the weighted average price per share at which the Common Shares have traded: (i) on the TSX or such other stock exchange which constitutes the principal trading market (by volume) for the Common Shares; (ii) if the Common Shares are not listed on the TSX, on any stock exchange upon which the Common are listed as may be selected for this purpose by the directors, acting reasonably; or (iii) if the Common Shares are not listed on any stock exchange, on any over-the-counter market; during the 20 consecutive Trading Days ending the 3 rd Trading Day before such date and the weighted average price shall be determined by dividing the aggregate sale price of all Common Shares sold on the exchange or market, as the case may be, during the 20consecutive Trading Days by the number of Common Shares sold, or if not traded on any recognized market or exchange, as determined by the directors of the Company acting reasonably; (l) “Designated Provinces” means each of the provinces of Canada (and for the purpose of non-Canadian holders of Subscription Receipts, shall mean the Province of British Columbia) being the provinces of Canada where Subscription Receipts are to be sold; (m) “director” means a director of the Company for the time being and, unless otherwise specified herein, reference to action “by the directors” means action by the directors of the Company as a board or, whenever duly empowered, action by any committee of such board; (n) “Escrow Agent” means the role of the Subscription Receipt Agent to, inter alia, hold and disburse the Escrowed Funds on behalf of the Company and Subscription Receiptholders pursuant to the terms and conditions of this Agreement; (o) “Escrowed Funds” means at any time means the aggregate of (i) the amount of $ 3,119,136.65 being the aggregate amount of the gross proceeds received from the issuance of the Subscription Receipts on the date hereof pursuant to the Offering; less (ii) any amounts thereof released from escrow pursuant to the terms and conditions hereof; (p) “Exchange Ratio” means the number of Units that the holder is entitled to receive for each Subscription Receipt held, upon the deemed conversion of the Subscription Receipts which, at the date of this Agreement, is one Unit for each Subscription Receipt; (q) “extraordinary resolution” has the meaning set forth in Section8.11; (r) “Internal Procedures” means in respect of the making of any one or more entries to, changes in or deletions of any one or more entries in the register at any time (including without limitation, original issuance or registration of transfer of ownership), the minimum number of the Subscription Receipt Agent’s internal procedures customary at such time for the entry, change or deletion made to be complete under the operating procedures followed at the time by the Subscription Receipt Agent; - 3 - (s) “Offering” means the offering by the Company of the Subscription Receipts from time to time; (t) “person” means an individual, body corporate, partnership, trust, trustee, executor, administrator, legal representative or any unincorporated organization; (u) “Private Placement” means the issuance of up to 1,632,653 Units upon the conversion of the Subscription Receipts issuable hereunder; (v) “Purchasers” means the purchasers of the Subscription Receipts of the Company; (w) “RBM Circular” means the Management Information Circular of the Company prepared in connection with the Shareholder Meeting and to be filed under the Company’s profile on SEDAR at www.sedar.com and on EDGAR at www.sec.gov ; (x) “Regulation D” means Regulation D adopted by the SEC under the U.S. Securities Act; (y) “Regulation S” means Regulation S adopted by the SEC under the U.S. Securities Act; (z) “Release Certificate” means a certificate executed by the Company and by the Agent in the form attached as Schedule “C” hereto and addressed to the Subscription Receipt Agent confirming that the Release Conditions described therein have been satisfied and instructing the Subscription Receipt Agent on the issuance of Units; (aa) “Release Conditions” means: (i) the Company obtaining Shareholder Approval at the Shareholder Meeting. (bb) “Release Deadline” means the Time of Expiry on November 24, 2013; (cc) “SEC” means the United States Securities and Exchange Commission; (dd) “Securities Commissions” means the securities regulatory authorities in each of the Designated Provinces; (ee) “Securities Laws” means, as applicable, the securities laws, regulations, rules, rulings, published fees schedules, prescribed forms, policy statements, notices, blanket rulings, orders and other regulatory instruments in the Designated Provinces, Canada, the United States and each of its states, together with applicable other regulatory instruments of the securities regulatory authorities in such jurisdictions and the rules of the TSX; (ff) “Shareholder” means a holder of record of one or more Common Shares; (gg) “Shareholder Approval” means the Shareholder approval of the Private Placement in accordance with the rules of the TSX; (hh) “Shareholder Meeting” means the meeting of the Shareholders, where, inter alia , the Private Placement is to be considered, and includes any adjournment thereof; (ii) “Subscription Price” means the price of $2.45 per Subscription Receipt; - 4 - (jj) “Subscription Receipt Agency” means the principal office of the Subscription Receipt Agent in the City of Toronto, Ontario, the City of Vancouver, British Columbia and/or such other place or places as may be designated in accordance with this Agreement; (kk) “Subscription Receipt Agent” means Computershare Trust Company of Canada in its capacity as custodian and agent hereunder and any lawful successors or permitted assigns thereto appointed hereunder from time to time; (ll) “Subscription Receipt Certificate” means a certificate issued on or after the Closing Date to evidence Subscription Receipts, substantially in the form of Schedule “A” hereto; (mm) “Subscription Receiptholders” or “Receiptholders” (or “holders” without reference to Common Shares) means the persons who are registered owners of one or more Subscription Receipts, the beneficial holders of one or more Subscription Receipts, or both, as applicable; (nn) “Subscription Receiptholders’ Request” means an instrument signed in one or more counterparts by Subscription Receiptholders holding in the aggregate not less than 40% of the aggregate number of Subscription Receipts then unexercised and outstanding, requesting the Subscription Receipt Agent to take some action or proceeding specified therein; (oo) “Subscription Receipts” means the Subscription Receipts issued and Certified hereunder and from time to time outstanding, each entitling the holders thereof to receive, at no additional cost, upon satisfaction of the Release Conditions, and subject to adjustment in accordance with the terms hereof, one Unit; (pp) “this Subscription Receipt Agreement”, “this Agreement”, “herein”, “hereby”, “hereof’ and similar expressions mean and refer to this Agreement and any agreement, indenture, deed or instrument supplemental hereto; and the expressions “Article”, “Section”, “subsection” and “paragraph” followed by a number, letter or both mean and refer to the specified article, section, subsection or paragraphof this Agreement; (qq) “Time of Expiry” means, with respect to any Subscription Receipt, 5:00 p.m. (Toronto time) on the Release Deadline; (rr) “Trading Days” means a day on which the TSX (or such other exchange on which the Common Shares are listed and which forms the primary trading market by volume for such shares) is open for the transaction of business and if the Common Shares are not listed on a stock exchange, a day on which an over-the-counter market where such Common Shares are traded is open for business; (ss) “TSX” means the Toronto Stock Exchange; (tt) “Unit” means the unit underlying a Subscription Receipt, comprised of one Common Share and one-half of one Warrant; (uu) “U.S. Exchange Act” means the United States Securities Exchange Act of 1934, as amended; (vv) “U.S. Purchaser” means any Accredited Investor purchasing the Subscription Receipts in the United States; - 5 - (ww) “U.S. Securities Act” means the United States Securities Act of 1933, as amended; (xx) “United States” means the United States of America, its territories and possessions, any state of the United States, and the District of Columbia; (yy) “Voting Shares” means shares of the capital stock of any class of any company carrying voting rights under all circumstances, provided that, for the purposes of such definition, shares which only carry the right to vote conditionally on the happening of an event shall not be considered Voting Shares, whether or not such event shall have occurred, nor shall any shares be deemed to cease to be Voting Shares solely by reason of a right to vote accruing to shares of another class or classes by reason of the happening of any such event; and (zz) “Warrant” means one warrant of the Company entitling the holder thereof to, upon due exercise of the same, to purchase one Common Share with an expiry date of September25, 2016 and an exercise price of $3.58; (aaa) “written order of the Company”, “written request of the Company”, “written consent of the Company” and “certificate of the Company” mean, respectively, a written order, request, consent and certificate signed in the name of the Company by a director or its Chairman, Chief Executive Officer, Chief Financial Officer, President or a Vice-President, and may consist of one or more instruments so executed. Gender and Number Unless herein otherwise expressly provided or unless the context otherwise requires, words importing the singular include the plural and vice versa and words importing gender include all genders. Interpretation not Affected by Headings, etc. The division of this Agreement into Articles and Sections, the provision of a table of contents and the insertion of headings are for convenience of reference only and shall not affect the construction or interpretation of this Agreement. Day not a Business Day In the event that any day on or before which any action is required to be taken hereunder is not a Business Day, then such action shall be required to be taken at or before the requisite time on the next succeeding day that is a Business Day. Time of the Essence Time shall be of the essence of this Agreement and the Subscription Receipt Certificates. Currency Except as otherwise stated, all dollar amounts herein are expressed in Canadian dollars. - 6 - Severability In the event that any provision hereof shall be determined to be invalid or unenforceable in any respect, such determination shall not affect such provision in any other respect or any other provision hereof, all of which shall remain in full force and effect. Conflicts In the event of any conflict between the provisions of this Agreement and the Subscription Receipt Certificates, the provisions of this Agreement will govern. Meaning of “outstanding” for Certain Purposes Every Subscription Receipt Certificate Certified and delivered by the Subscription Receipt Agent hereunder shall be deemed to be outstanding until the Time of Expiry, or until it shall be deemed to have been surrendered to the Subscription Receipt Agent upon the deemed conversion thereof pursuant to , provided however that: (a) where a Subscription Receipt Certificate has been issued in substitution for a Subscription Receipt Certificate which has been lost, stolen or destroyed, only one of them shall be counted for the purpose of determining the number of Subscription Receipts outstanding; and (b) for the purpose of any provision of this Agreement entitling holders of outstanding Subscription Receipts to vote, sign consents, requests or other instruments or take any other action under this Agreement, Subscription Receipts owned legally or equitably by the Company or any subsidiary of the Company thereof shall be disregarded, except that for the purpose of determining whether the Subscription Receipt Agent shall be protected in relying on any such vote, consent, request or other instrument or other action, only the Subscription Receipts of which the Subscription Receipt Agent has notice that they are so owned shall be so disregarded. Applicable Law This Agreement, the Subscription Receipts and the Subscription Receipt Certificates shall be construed and enforced in accordance with the laws of the Province of British Columbia and the federal laws applicable therein and shall be treated in all respects as British Columbia contracts. Article II ISSUE OF SUBSCRIPTION RECEIPTS Issue of Subscription Receipts A total of up to 1,632,653 Subscription Receipts are hereby created and authorized to be issued. Subscription Receipt Certificates evidencing Subscription Receipts shall be executed by the Company and upon the written direction of the Company shall be Certified by or on behalf of the Subscription Receipt Agent and delivered by the Subscription Receipt Agent in accordance with such written direction of the Company. - 7 - Description of the Subscription Receipts (a) Each Subscription Receipt entitles the holder thereof to receive, upon deemed conversion in accordance with the terms of the Subscription Receipts and this Subscription Receipt Agreement and without payment of additional consideration (subject to adjustment in accordance with hereof), one Unit. (b) In the event that the Release Conditions are satisfied and the Release Certificate is delivered on or before the Release Deadline, each Subscription Receipt will be deemed to have been exchanged (and subject to adjustment in accordance with Article IV hereof), without further action or payment by the Receiptholder, for one Unit. (c) In the event that the Release Conditions are not satisfied on or before the Release Deadline or if this Agreement is terminated in accordance with its terms, the Agent, on behalf of the Receiptholders, will be entitled to receive the Escrowed Funds. (d) In the event of a deemed conversion of a holder’s Subscription Receipts, the Subscription Receipt Agent will deliver certificates representing the Common Shares and certificates representing the Warrants, as provided by the Company, underlying the Units to the Agent. (e) No fractional Subscription Receipts shall be issued or otherwise provided for hereunder. Subscription Receiptholder not a Shareholder Nothing in this Agreement or in the holding of a Subscription Receipt or Subscription Receipt Certificate or otherwise, shall, in itself, confer or be construed as conferring upon a Subscription Receiptholder any right or interest whatsoever as a holder of Common Shares or as any other security holder of the Company, including, but not limited to, the right to vote at, to receive notice of, or to attend, meetings of shareholders or any other proceedings of the Company or the right to receive dividends and other distributions of other security holders. Subscription Receipts to Rank Pari Passu All Subscription Receipts shall rank pari passu with all other Subscription Receipts whatever may be the actual date of issue of the Subscription Receipt Certificates that evidence same. Form of Subscription Receipts All Subscription Receipts shall be issued in certificated form and evidenced by a Subscription Receipt Certificate (including all replacements issued in accordance with this Agreement) issued in registered form, substantially in the form set out in Schedule “A” hereto and shall be dated as of the Closing Date, shall bear such legends, distinguishing letters and numbers as the Company may, with the approval of the Subscription Receipt Agent and the Agent, prescribe and shall be issuable in any denomination excluding fractions. Each Subscription Receipt originally issued to, or for the account or benefit of, a U.S. Purchaser must bear the applicable legend set forth in Section 2.13. Signing of Subscription Receipt Certificates The Subscription Receipt Certificates issued by the Company shall be signed by any one of the directors or officers of the Company. The signatures of any such director or officer may be mechanically reproduced in facsimile and Subscription Receipt Certificates bearing such facsimile signatures shall be binding upon the Company as if they had been manually signed by such director or officer. Notwithstanding that any person whose manual or facsimile signature appears on any Subscription Receipt Certificate as a director or officer may no longer hold office at the date of such Subscription Receipt Certificate or at the date of Certification or delivery thereof, any Subscription Receipt Certificate signed as aforesaid shall, subject to Section, be valid and binding upon the Company and the holder thereof shall be entitled to the benefits of this Agreement or the Subscription Receipt Certificates in question. - 8 - Certification by the Subscription Receipt Agent (a) The Subscription Receipt Agent shall Certify Subscription Receipt Certificates to be issued by the Company upon the written direction of the Company. No Subscription Receipt Certificate shall be issued or, if issued, shall be valid for any purpose, convertible or entitle the holder to the benefit hereof until it has been Certified by manual signature by or on behalf of the Subscription Receipt Agent substantially in the form of the certificate set out in Schedule “A” hereto and such Certification by the Subscription Receipt Agent upon any Subscription Receipt Certificate shall be conclusive evidence as against the Company that the Subscription Receipt Certificate so Certified has been duly issued hereunder and that the holder is entitled to the benefits hereof. (b) The Certification of the Subscription Receipt Agent on Subscription Receipt Certificates issued hereunder shall not be construed as a representation or warranty by the Subscription Receipt Agent as to the validity of this Agreement or the Subscription Receipt Certificates (except the due Certification thereof by the Subscription Receipt Agent) and the Subscription Receipt Agent shall in no respect be liable or answerable for the use made of the Subscription Receipt Certificate or any of them or of the consideration therefor except as otherwise specified herein. Issue in Substitution for Subscription Receipt Certificates Lost, etc. (a) If any Subscription Receipt Certificate becomes mutilated or is lost, destroyed or stolen, the Company shall issue and thereupon the Subscription Receipt Agent shall Certify and deliver, a new Subscription Receipt Certificate of like tenor and bearing the same legends as the one mutilated, lost, destroyed or stolen in exchange for and in place of and upon cancellation of such mutilated Subscription Receipt Certificate, or in lieu of and in substitution for such lost, destroyed or stolen Subscription Receipt Certificate, and the substituted Subscription Receipt Certificate shall be in the form of the certificate set out in Schedule “A” hereto and the Subscription Receipts evidenced thereby shall be entitled to the benefits hereof and shall rank equally in accordance with its terms with all other Subscription Receipts issued or to be issued hereunder by the Company. (b) The applicant for the issue of a new Subscription Receipt Certificate pursuant to this Section shall bear the reasonable cost of the issue thereof and in case of loss, destruction or theft, shall, as a condition precedent to the issue thereof, furnish to the Company and to the Subscription Receipt Agent such evidence of ownership and of the loss, destruction or theft of the Subscription Receipt Certificate so lost, destroyed or stolen as shall be satisfactory to the Company and to the Subscription Receipt Agent, in their sole discretion acting reasonably, and such applicant may also be required to furnish an indemnity and a surety bond in amount and form satisfactory to the Company and the Subscription Receipt Agent, in their sole discretion acting reasonably, and shall pay the reasonable charges of the Company and the Subscription Receipt Agent in connection therewith. - 9 - Exchange of Subscription Receipt Certificates (a) Any one or more Subscription Receipt Certificates representing any number of Subscription Receipts may, upon compliance with the reasonable requirements of the Subscription Receipt Agent, be exchanged for one or more other Subscription Receipt Certificates, bearing the same legends, representing the same aggregate number of Subscription Receipts as represented by the Subscription Receipt Certificate or Subscription Receipt Certificates so exchanged. The Company shall issue and the Subscription Receipt Agent shall countersign all Subscription Receipt Certificates necessary to carry out exchanges as aforesaid. (b) Subscription Receipt Certificates may be exchanged only at the Subscription Receipt Agency or at any other place that is designated by the Company with the approval of the Subscription Receipt Agent and the Agent. Any Subscription Receipt Certificate tendered for exchange shall be cancelled and surrendered by the Subscription Receipt Agency to the Subscription Receipt Agent. Register of Subscription Receipts The Company shall cause the Subscription Receipt Agent to keep at the Subscription Receipt Agency a register in which shall be entered the names and addresses of the Subscription Receiptholders and particulars of the Subscription Receipts held by them. The register with respect to the Subscription Receipts issued by the Company referred to in this Section shall at all reasonable times be open for inspection at the Subscription Receipt Agency during normal business hours by the Company and the Subscription Receiptholders upon written request. The Subscription Receipt Agent shall be entitled to rely upon the register to determine provincial residency of Subscription Receiptholders. Charges for Exchange Except as otherwise herein provided, a reasonable charge shall be levied by the Subscription Receipt Agent in respect of the exchange of any Subscription Receipt Certificate or the issue of a new Subscription Receipt Certificate(s) pursuant hereto provided that the reimbursement of the Subscription Receipt Agent or the Company for any and all transfer, stamp or similar taxes or other governmental charges required to be paid shall be made by the holder requesting such transfer or exchange as a condition precedent to such exchange or issue. Cancellation of Surrendered Subscription Receipts All Subscription Receipt Certificates surrendered pursuant to Sections, or , if applicable, shall be returned to the Subscription Receipt Agent for cancellation, shall be cancelled by the Subscription Receipt Agent and, after the expiry of any period of retention prescribed by law, shall be destroyed by the Subscription Receipt Agent or delivered to the Company if it so requests. Upon request by the Company the Subscription Receipt Agent shall furnish to it a destruction certificate identifying the Subscription Receipt Certificates issued by it so destroyed, the number of Subscription Receipts evidenced thereby, the number of Units delivered pursuant to such Subscription Receipts and the details of any Subscription Receipt Certificates issued in substitution or exchange for such Subscription Receipt Certificates destroyed. U.S. Legends (a) The Subscription Receipt Agent understands and acknowledges that the Subscription Receipts and the Common Shares and Warrants comprising the Units issuable upon deemed conversion of the Subscription Receipts have not been and will not be registered under the U.S. Securities Act. - 10 - (b) Each Subscription Receipt Certificate originally issued to an U.S. Purchaser, or for the account or benefit of an U.S. Purchaser, as well as all certificates issued in exchange for or in substitution of the foregoing securities, will bear a legend to the following effect: “THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING OR OTHERWISE HOLDING SUCH SECURITIES, AGREES FOR THE BENEFIT OF RESPONSE BIOMEDICAL CORP. (THE “COMPANY”) THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED, DIRECTLY OR INDIRECTLY, ONLY (A) TO THE COMPANY; (B) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE (C) PURSUANT TO THE EXEMPTIONS FROM REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY (I) RULE 144 THEREUNDER, IF AVAILABLE OR (II) RULE 144A THEREUNDER, IF AVAILABLE, AND, IN BOTH CASES, IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OF THE UNITED STATES, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAWS OF THE UNITED STATES AND, IN THE CASE OF PARAGRAPH (C)(I) OR (D), THE SELLER HAS FURNISHED TO THE COMPANY AND THE SUBSCRIPTION RECEIPT AGENT AN OPINION OF COUNSEL OF RECOGNIZED STANDING IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY AND THE SUBSCRIPTION RECEIPT AGENT TO SUCH EFFECT AND, IN THE CASE OF PARAGRAPH (B), A DECLARATION IN THE FORM OF SCHEDULE “B” TO THE SUBSCRIPTION RECEIPT AGREEMENT UNDER WHICH THIS SECURITY WAS ISSUED. DELIVERY OF THIS CERTIFICATE MAY NOT CONSTITUTE GOOD DELIVERY IN SETTLEMENT OF TRANSACTIONS ON STOCK EXCHANGES IN CANADA.” Canadian Legends Each Subscription Receipt Certificate originally issued to every holder, as well as all certificates issued in exchange for or in substitution of the Subscription Receipt Certificates, will be subject to a hold period and, subject to Section 3.5 hereof, will bear the following legend in addition to the legend set forth in Section 2.13(b): “UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST NOT TRADE THE SECURITY BEFORE [ THE DATE THAT IS FOUR MONTHS AND A DAY AFTER THE CLOSING DATE
